Citation Nr: 1203190	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-20 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied service connection for bilateral hearing loss and tinnitus.  The matter has otherwise been adjudicated by the RO in Chicago, Illinois.


FINDINGS OF FACT

1.  Bilateral hearing loss is not etiologically related to service.

2.  Tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in September 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, VA treatment records, VA authorized examination report, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion as to the etiology of the Veteran's hearing loss and tinnitus.  

The Board notes that the Veteran's representative, in a September 2011 brief, argued that the examination was inadequate because the examiner was unable to conduct speech recognition testing, and because the examiner did not address puretone threshold shifts that occurred during service.  However, as discussed below, the examiner's opinion adequately addresses findings in service and after service.  Moreover, because the Veteran was diagnosed with bilateral hearing loss, there is no prejudice resulting from the lack of speech recognition scores.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medial and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). 

If a Veteran is determined to have served in combat, and an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.  

In this case, the Veteran contends that he was exposed to loud noise in service especially while serving in Vietnam as a general vehicle mechanic and in combat situations.  The Veteran's DD 214 confirms that he is in receipt of the Vietnam Service Medal and Vietnam Campaign Medal; that his military occupational specialty was that of a general vehicle mechanic; and that he had approximately eight months of foreign service.  Service treatment records also indicate that in September 1967 the Veteran suffered a fragment wound of the right thigh.  Service connection has been established for this disability as well as for posttraumatic stress disorder due to this incident.  See RO rating decisions dated in July 1987 and March 2010.  In this instance, the Board finds that the Veteran's statements concerning in-service noise exposure are credible when viewed in conjunction with the available evidence and are consistent with his occupation and history of noise exposure.  Given this factual background, exposure to noise is found to be consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, in-service exposure to noise is conceded.  However, this does not in and of itself enable a grant of service connection.  Rather, the evidence must demonstrate that current hearing loss and tinnitus are related to such service

Service treatment records are negative for any complaints, treatment, or diagnoses related to hearing loss or tinnitus.  The Veteran underwent a pre-induction examination in January 1966.  He denied a history of ear trouble.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
NR
5 (10)
LEFT
5 (20)
0 (10)
5 (15)
NR
0 (5)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

The Veteran afforded another audiometry examination in March 1966.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
5 (15)
NR
15 (20)
LEFT
5 (20)
-5 (5)
5 (15) 
NR
0 (5)

The Veteran also underwent a separation examination in February 1968.  No relevant abnormalities were recorded, and the Veteran denied a history of hearing loss or other ear trouble.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NR
5
LEFT
5
5
5
NR
5

The Veteran underwent a VA examination in September 2007.  The claims file was reviewed by the examiner, who noted the Veteran's history of unprotected exposure to hazardous military noise, as well as a history of civilian noise exposure.  The Veteran reported that he had difficulty understanding when exposed to background noise or groups of people.  He also reported mild, constant bilateral tinnitus, but could not specify an onset date.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
70
65
70
LEFT
25
30
50
65
70

Due to an equipment malfunction, speech recognition testing could not be performed.  Nonetheless, the Veteran was diagnosed with a moderate to severe high-frequency sensorineural hearing loss bilaterally.  However, he concluded that this hearing loss was less likely than not related to service.  He noted that the Veteran's hearing was within normal limits during his entrance into service, and was also normal at the time of separation.  Current research did not support the concept of a delayed onset of hearing loss.  Therefore, any increased loss of hearing after discharge is more likely to be due to other factors, such as civilian employment.  The Veteran also did not relate his tinnitus with the military, and the record included several medical consultations which did not include tinnitus among the complaints.  The Veteran's several years of civilian noise exposure were a more likely contributor to tinnitus.  For these reasons, it was less likely than not that either hearing loss or tinnitus were incurred in or otherwise related to service.

As noted, in an April 2009 statement, the Veteran asserted that he was exposed to noise in service in his capacity as a vehicle mechanic, as well as from combat situations.  He also reported that he had experienced tinnitus ever since his exposure to acoustic trauma in service.

Based on the evidence of record, the Board finds that service connection for hearing loss and tinnitus is not warranted.  Although the Veteran is diagnosed with both conditions, the overall weight of the evidence is against a finding that either was incurred in or otherwise related to service.  As noted above, the VA examiner in this case concluded that hearing loss and tinnitus were not related to service.  These conclusions were based on a history provided by the Veteran, review of the claims file, and a physical examination, and were supported by an accompanying rationale.  There is no other competent medical opinion to refute these conclusions or to otherwise suggest a relationship between the Veteran's disabilities and service.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran has demonstrated the medical knowledge required to establish an etiological nexus between his claimed disorders and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he did not complain of hearing loss or tinnitus in service, was shown to have "normal hearing" in service as described by the September 2007 VA examiner, and in fact not shown to have complaints or diagnoses of hearing loss and tinnitus until decades after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The preponderance of the evidence is against finding that the Veteran has bilateral hearing loss or tinnitus etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


